Exhibit 21.1 Subsidiaries of the Registrant State or Other Jurisdiction of Name of Subsidiary * Incorporation or Organization Net Optics, Inc. California Anue Systems, Inc. Delaware BreakingPoint Systems, Inc. Delaware Catapult Communications Corporation Nevada Catapult Communications Corporation Subsidiaries: Ixia Technologies International Limited Ireland Ixia Communications Kabushiki Kaisha Japan Ixia Technologies International Limited Subsidiaries: Ixia Australia Pty. Ltd. Australia Ixia Communications Canada Limited Canada Ixia Technologies Europe Limited United Kingdom Ixia Hong Kong Limited China Ixia Technologies (Shanghai) Company Limited China Ixia Korea, Ltd. Korea IxiaCom Technologies Sdn. Bhd. Malaysia Ixia Israel Ltd. Israel Ixia Technologies Private Limited India Ixia Pte. Ltd. Singapore S.C. Ixia SRL Romania VeriWave, Inc. Delaware * The subsidiaries of the Registrant do not do business under any name other than as listed above.
